
	
		II
		110th CONGRESS
		1st Session
		S. 306
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 16, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide certain requirements for
		  hydroelectric projects on the Mohawk River in the State of New York, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Mohawk River Hydroelectric Projects
			 Licensing Act of 2007.
		2.Licensing of mohawk river hydroelectric
			 projects
			(a)In GeneralIf a hydroelectric project on the Mohawk
			 River in the State of New York has been operating under annual licenses for 10
			 or more years, the Federal Energy Regulatory Commission (referred to in this
			 Act as the Commission), shall not issue a new license for the
			 project until the Commission issues a public notice that the Commission will
			 accept other valid license applications, including nonpower license
			 applications under section 15(f), to develop or dispose of the project works or
			 water resources subject to the license. If other valid license applications are
			 submitted in accordance with subsection (b) or if the Commission has issued a
			 new license that is not yet final, the Commission shall not issue or accept a
			 new license for the project until the Commission approves a project in
			 accordance with subsection (c).
			(b)Application RequirementsTo be valid, a license application
			 submitted under subsection (a) shall be—
				(1)in an appropriate form, as determined by
			 the Commission, in accordance with regulations of the Commission; and
				(2)submitted to the Commission not later than
			 July 31, 2007.
				(c)Processing; ApprovalAs soon as practicable after July 31, 2007,
			 the Commission shall—
				(1)expeditiously process any pending valid
			 license applications in accordance with subsections (a) and (c) of section 15
			 of the Federal Power Act (16 U.S.C. 808); and
				(2)approve a project supported by a valid
			 license application and issue a license only if the Commission determines that
			 the licensed project will best develop the affected water resources, consistent
			 with section 10(a) of the Federal Power Act (16 U.S.C. 803(a)).
				(d)License ConditionsAny new power license issued for a project
			 described in subsection (a) shall include the same license conditions relating
			 to the use of affected waters provided in articles 32 and 33 of the license
			 included in Potomac Light & Power Company, Project No. 2343, 32 F.P.C. 584,
			 588 (1964).
			(e)ApplicabilityThis Act shall be applicable to any
			 hydroelectric project as described in section 2(a) above, including a project
			 for which a new license has been issued at the time of this Act but which has
			 not yet become final under law, or for which there are pending judicial
			 appeals, or for which the time has not yet lapsed for filing such appeals, or
			 for which there is a pending appeal of the Clean Water Act section 401 Water
			 Quality Certificate. For all such projects, the Commission shall take all
			 necessary action to provide an opportunity for the filing and consideration by
			 the Commission of all valid license applications by any entity, including the
			 current licensee, to update the record and application, consistent with this
			 section, so that the fullest use of the waters of the Mohawk will result,
			 consistent with the standards of sections 4(e), 10(a)(1), and 15(a) of the
			 Federal Power Act.
			
